Exhibit 99.1 NEWS RELEASE ICF Announces Amendment and Extension of Credit Facility FOR IMMEDIATE RELEASE Contact: Erica Eriksdotter, erica.eriksdotter@icf.com, +1.703.934.3668 FAIRFAX, Va. (May 18, 2017) - ICF (NASDAQ:ICFI), announced it has signed an amendment and extension to its credit facility to allow for borrowings of up to $900 million. PNC Capital Markets LLC, Citizens Bank, N.A. and Wells Fargo Securities acted as joint lead arrangers. The amended facility provides additional financing capacity, improvements to the pricing grid, and greater covenant flexibility that will enhance ICF’s ability to doacquisitions, share repurchases and other strategic investments. The five-year senior secured credit agreement permits revolver borrowings up to $600 million and has an accordion feature that would allow the facility to expand by an additional $300 million. The term of the new agreement will expire on May 17, 2022. “This amended credit facility provides us additional capacity and flexibility to take advantage of acquisition opportunities to complement the organic growth of our business and help further shareholder returns while lowering our borrowing costs,” said Sudhakar Kesavan, ICF’s Chairman and Chief Executive Officer. ### About ICF ICF (NASDAQ:ICFI) is a global consulting and technology services provider with more than 5,000 professionals focused on making big things possible for our clients. We are business analysts, policy specialists, technologists, researchers, digital strategists, social scientists and creatives. Since 1969, government and commercial clients have worked with ICF to overcome their toughest challenges on issues that matter profoundly to their success. Come engage with us at icf.com. Caution Concerning Forward-looking Statements Statements that are not historical facts and involve known and unknown risks and uncertainties are "forward-looking statements" as defined in the Private Securities Litigation Reform Act of 1995. Such statements may concern our current expectations about our future results, plans, operations and prospects and involve certain risks, including those related to the government contracting industry generally; our particular business, including our dependence on contracts with U.S. federal government agencies; and our ability to acquire and successfully integrate businesses. These and other factors that could cause our actual results to differ from those indicated in forward-looking statements are included in the "Risk Factors" section of our securities filings with the Securities and Exchange Commission. The forward-looking statements included herein are only made as of the date hereof, and we specifically disclaim any obligation to update these statements in the future.
